Case 1:20-cv-05636-JGK Document 41 Filed 08/04/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANTONIO PEREZ,

Plaintiff,
20-cv-5636 (JGK)
- against —
ORDER

 

666 LLC, ET AL.,

Defendants.

 

JOHN G. KOELTL, Dastrict Judge:

The plaintiff is directed to provide the Court by August
ll, 2021, with a lodestar calculation for the attorney’s fees
contemplated in the proposed settlement of the FLSA/NYLL claims
in this case, including the hours, rates, and a brief bio of the
counsel who worked on the case.

SO ORDERED.
Dated: New York, New York

August 4, 2021 .

\ “John G. Koeltl

ne

United States District Judge

 

 

 

 

 

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: _

DATE FILED: 8442 __

 

 
